Title: From James Madison to the Senate, 17 April 1806 (Abstract)
From: Madison, James
To: Senate


                    § To the Senate. 17 April 1806, Department of State. “The Secretary of State, to whom was referred on the 11th inst, the Memorial of Ira Allen, has the honor to make the following report to the Senate:
                    “That the Executive of the United States, with a view to promote the justice claimed by the memorialist, has heretofore interposed in his behalf with the British Government; but that a decree of restitution of the captured property was not pronounced by the Court of Appeals until the Month of February 1804, though the capture was made towards the close of the year 1796; that it appears, that, in this interval, the sureties of the memorialist on the return of the Arms, and to whom he mortgaged and was compelled to deliver them as a Counter-security, failed after having sold them; whereby the memorialist is deprived of the effect of the sentence of restitution; that, on the application of the memorialist, his case was again recommended to the attention of the Minister of the United States in London by a letter from the Department of State dated on the 15th. March 1805, in order that due compensation for the loss might be sought from the British Government, so far as the circumstances of the case (some of which are very peculiar) rendered them responsible; but, owing probably to the absence of that Minister in Spain and to

other occurrences of a more pressing nature since his return, he has not reported any proceedings under those instructions.”
                